Case 1:18-cv-00251-CFC Document 56-1 Filed 04/25/19 Page 1 of 1 PageID #: 1521




                                CERTIFICATE OF SERVICE

       I hereby certify that on this the 25th day of April 2019, I caused a true and correct copy

of the foregoing Notice of Deposition to be served via electronic mail to:

Thaddeus J. Weaver (Id. No. 2790)
Dilworth Paxson LLP
One Customs House
704 King Street, Suite 500
P.O. Box 1031
Wilmington, De 19899
(302) 571-8867 (Telephone)
(302) 655-1480 (Facsimile)
tweaver@dilworthlaw.com


Copernicus Gaza, Esq.
Traub Lieberman Straus & Shrewsberry LLP
Mid-Westchester Executive Park
Seven Skyline Dr.
Hawthorne, NY 10532
914-347-2600 (Telephone)
914-347-8898 (Facsimile)
cgaza@tlsslaw.com



Attorneys for Defendant
The North River Insurance Company,




                                             /s/ Barnaby Grzaslewicz
                                             Barnaby Grzaslewicz
